Citation Nr: 1120858	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic rhinitis with frontal headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom

	
INTRODUCTION

The Veteran had active service from January 1974 to January 1977, March 2003 to December 2003, and October 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for chronic rhinitis with frontal headaches (claimed as sinus problem).

In January 2011 a videoconference Board hearing was held before the undersigned; the transcript is of record. 


FINDINGS OF FACT

1. The Veteran was treated for nasal symptoms in service. 

2. The evidence of record establishes that the Veteran's chronic rhinitis began in service and has continued ever since. 


CONCLUSION OF LAW

The criteria for service connection for chronic rhinitis with frontal headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he had a sinus problem prior to his last period of service and that it was aggravated by service, specifically due to exposure to sand and dust.  The Veteran's statement alone of a preexisting disability is not sufficient to conclude that he had a preexisting disability that was aggravated by service.   
Every Veteran is presumed sound at entry, except as to defects noted at entry unless there is clear and unmistakable evidence to the contrary.  No sinus or rhinitis problems were noted on the entrance exam and there is no clear and unmistakable evidence of a preexisting disability of rhinitis despite numerous periodic medical evaluations during prior period of active duty and in the National Guard.   

The Veteran is not a doctor and is not competent to diagnose the condition he had before service.   In October 2002 the Veteran was noted to have a deviated nasal septum at which time his sinuses were examined and determined to be normal.  The Board notes that the RO has developed the claim as one for aggravation; however that is not the issue for consideration.  

There are two VA examinations of record which provided opinions, but they only considered whether the Veteran's condition was aggravated in service.  

The issue for analysis is whether the Veteran's diagnosed chronic rhinitis incurred in service.  

At the Board hearing the Veteran testified that he was treated four to five times between January and December 2005 for nasal symptoms.  Unfortunately there are no service treatment records for that period of service in the record.  The Veteran is competent to report as to the symptomatology he experienced in service and he is competent to report that he was treated for it.  The Board finds the Veteran is credible, and his reports of treatment in service are determined to have occurred. 

Both the Veteran and his wife provided lay testimony that his nasal symptoms, including headaches and difficulty sleeping, were much worse after his last period of service and have continued ever since, evidencing continuity of symptomatology since service.  

The Veteran reported that his current symptoms began in service and have continued ever since.  He was treated for his symptoms in service.  Three months after service he reported the same symptoms to a VA physician who diagnosed him with chronic rhinitis.  The Veteran and his wife testified that he has experienced the same symptoms since service demonstrating both continuity of symptomatology and chronicity.  Accordingly, service connection is warranted. 


ORDER

Service connection for chronic rhinitis with frontal headaches is granted. 


___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


